Regardless of other questions in the case it appears that there were two debts owed by S. T. Dixon, one to the W. T. Rawleigh Company and one to the estate of Mrs. Mary E. Dixon. The evidence showed that the Rawleigh Company debt was compromised and settled by order of the referee in bankruptcy upon petition therefor duly filed. This settlement extinguished that debt. Assuming that the estate of S. T. Dixon owed the estate of Mrs. Mary E. Dixon, the heirs of each estate were the same, and by receiving their respective shares in the estate of Mrs. Mary E. Dixon the heirs either treated the debt of the estate of S. T. Dixon as merged in their title or waived the debt, the effect being the same in either case. It seems to me that under these facts a finding that no administration was necessary was demanded by the evidence. Hence, any errors in the charge were harmless. Just for the record I would like to say that in my opinion Code, § 113-1314 refers to cases where there are no debts against the estate. See, in this connection, Code (Ann. Supp.) §§ 113-1232, 113-1233; Ga. L. 1945, pp. 167-8.